DETAILED ACTION

This Office action is in response to Applicant’s amendment filed December 1, 2021.  Applicant has amended claims 1, 2, 8, 13, 24 and 25.  Claims 7, 11 and 14 have been cancelled.  New claims 26-28 have been added.  Currently, claims 1-3, 5, 6, 8, 10, 13, 15-17, 19 and 21-28 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210827.

The rejection of claims 8 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 3, 5-8, 10, 11, 13-16, 19 and 22-25 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bayarri Ferrer et al, US 2014/0123998, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 2 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bayarri Ferrer et al, US 2014/0123998, is maintained for the reasons of record.

The rejection of claim 2 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Auden et al, GB 432,025 is withdrawn in view of applicant’s amendments and remarks.

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that Bayarri Ferrer et al, US 2014/0123998, does not teach or suggest in general a composition comprising butyl levulinate and 20-95% by weight of at least one oxygen containing solvent having a molecular weight of less than 130 g/mol, as required by applicant in newly amended claim 2.  However, the examiner respectfully disagrees.  Specifically, the examiner maintains that Bayarri Ferrer et al, US 2014/0123998, clearly discloses a composition containing butyl levulinate and water (see paragraph 29), per the requirements of the instant invention.

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10, 13, 15-17, 19 and 21-28 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 30, 2021